Detailed Action
	This action is responsive to an original application filed on 2/27/2020 with acknowledgement that this application is a 371 of PCT/JP2018/031029 and claims a priority date of 8/31/2017 to foreign application JP2017-167598.
	Claims 1-31 are currently pending.  Claims 1, 25, 26, 27, 28, and 29 are independent claims.  Claims 5-7, 9-10, 14-16, 20, 25-27 and 29 have been withdrawn from further consideration.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response filed on July 18, 2022 is acknowledged.  One page of amended abstract, one page of amended specification, and ten pages of amended claims were received on 7/18/2022.  The abstract and specification have been amended such that they are no longer objected to.
	Claims 1-5, 8-11, 13, 16, 18, and 21-28 have been amended.  Claims 30-31 are newly presented.  The claims have been amended such that they are no longer objected to and are no longer rejected under 35 U.S.C. 112(a), however Claims 2 and 22 remain rejected under 35 U.S.C. 112(b) as noted below.
Election/Restrictions
Applicant’s election without traverse of Invention Group I (drawn to an ultrafine bubble-containing liquid manufacturing apparatus), Ultrafine Bubble-Containing Liquid Manufacturing Apparatus Species A (“first embodiment”), Liquid Ejecting Unit Configuration Sub-Species A, Driving Unit Operation Sub-Species A, Ejection Sub-Species B, Collecting Unit Sub-Species A, Modifier Sub-Species A, Ejection Opening Sub-Species A, Circulation System Sub-Species A, Diluting Mechanism Sub-Species A, Modifying Mechanism Sub-Species A, and Humidity Control Mechanism Sub-Species A in the reply filed on 2/28/2022 is acknowledged.
Claims 5-7, 9-10, 14-16, 20, 25-27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“thermal energy generating element” in Claims 1, 3, 8, 13, 19, and 28;
“driving unit” in Claims 1, 3-4, 8, 13, and 28;
“collecting unit” in Claims 1, 4, 28 and 30-31; 
“moving unit” in Claim 3;
“unit configured to dilute liquid” in Claim 17;
“unit configured to apply, to liquid before the liquid is supplied to the liquid ejecting unit, a modifier” in Claim 18;
 “temperature humidity control mechanism” in Claim 22;
“unit configured to supply liquid” in Claim 23; 
“measuring unit” in Claim 24;
“unit configured to adjust liquid” in Claim 24; and 
“unit configured to present the measurement result” in Claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, for the term “temperature humidity control mechanism” in Claim 22 a review of the specification shows that the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Paragraph 0056 of the Specification states FIG. 11A shows an example in which a temperature humidity control mechanism 80 is provided inside an apparatus 1. Meanwhile, FIG. 11B shows an example in which the apparatus 1 is provided in an environment cell 81 which is equipped with the temperature humidity control mechanism 80. In either case, the liquid ejecting unit 10 and the collection container 30 that collects the liquid ejected from the liquid ejecting unit 10 are placed in an appropriate environment to prevent evaporation from the liquid being ejected from the liquid ejecting unit 10 and from the collection container 30, thereby increasing a collection efficiency of the UFB-containing liquid.”  Figures 11A and 11B show temperature humidity control mechanism 80 as a block with unclear structure.  For the purpose of examination, the limitation “temperature humidity control mechanism” in Claim 22 will be interpreted as any apparatus that is capable of changing temperature and humidity of an environment.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
The term “thermal energy generating element” in Claims 1, 3, 8, 13, 19, and 28 applies to Paragraph 0012 of the Specification “the area not having the wiring 205, corresponding to the heat acting portion 208, serves as a thermal energy generating element 208 on the heating resistor substrate 200” therefore the term “thermal energy generating element” in Claims 1, 3, 8, 13, 19, and 28 will be interpreted as being a resistor or equivalents thereof.
The term “driving unit” in Claims 1, 3-4, 8, 13, and 28 applies to Paragraph 0033 of the specification “an ejection controller 315 drives the liquid ejecting unit”.  Therefore the term “driving unit” in Claims 1, 3-4, 8, 13, and 28 will be interpreted as being a controller or equivalents thereof.
The term “collecting unit” in Claims 1, 4, 28 and 30-31 applies to Paragraph 0026 of the specification, “collected by the collection container 30”, Paragraph 0078 of the specification “using the tray 33 as a collecting unit”, and Paragraph 0093 of the specification, “using the sheet 34 as a collecting unit”.  Therefore the term “collecting unit” in Claims 1, 4, and 28 will be interpreted as being a container, tray, sheet, or equivalents thereof.
The term “moving unit” in Claim 3 applies to Paragraph 0067 of the specification “controller 317 drives a carriage motor (not shown) under instructions from a CPU 311 to control movement of the carriage 90”.  Therefore the term “moving unit” in Claim 3 will be interpreted as being a motor or equivalents thereof. 
The term “unit configured to dilute liquid” in Claim 17, applies to Paragraph 0050 of the Specification “diluting mechanism 70” which in Fig. 10A appears to be a channel, therefore the term “unit configured to dilute liquid” will be interpreted as being a channel or equivalents thereof.
The term “unit configured to apply, to liquid before the liquid is supplied to the liquid ejecting unit, a modifier” in Claim 18, applies to Paragraph 0051 of the specification “liquid modifying mechanism 21” which in Fig. 10D appears to be a channel, therefore the term “unit configured to apply, to liquid before the liquid is supplied to the liquid ejecting unit, a modifier” in Claim 18 will be interpreted as being a channel or equivalents thereof. 
The term “unit configured to supply liquid” in Claim 23, applies to Paragraph 0047 of the Specification, “a circulation system 60 for circulating liquid is provided” which in Figure 9A appears to be a channel.  Therefore, the term “unit configured to supply liquid” will be interpreted as being a channel and equivalents thereof.
The term “measuring unit” in Claim 24, applies to Paragraph 0108 of the Specification, “ method for measuring a content of UFBs is not particularly limited. For example, it is possible to irradiate the inside of a collection container with a semiconductor laser and make measurement based on a state of scattered light or use a particle tracking analysis method”, therefore the term “measuring unit” to be a laser, a sensor, or equivalents thereof.
The term “unit configured to adjust liquid” in Claim 24 applies to Paragraph 0110 of the Specification, “the CPU 301 of the host PC 300 may newly generates ejection data to be transmitted to the liquid ejecting unit 10 based on the obtained information, i.e., a state of UFB content in liquid contained in the collection container 30. In this manner, with the UFB measurement unit, it is possible to adjust the UFB-containing liquid to a desired condition at the stage of manufacture” therefore the term “unit configured to adjust liquid” in Claim 24 will be interpreted as being a CPU and equivalents thereof.
The term “unit configured to present the measurement result” in Claim 24 applies to Paragraph 0110 of the Specification, “the host PC 300 may present the obtained information to a user via a display” therefore the term “unit configured to present the measurement result” in Claim 24 will be interpreted as being a display and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because Lines 4-6 state “wherein each of the plurality of ejection opening arrays has ejection openings comprising the ejection opening, wherein the ejection openings are arranged in a predetermined direction” and it is not clear if “the ejection opening” applies to multiple instances of the “ejection opening” from Claim 1 from which Claim 2 depends, if the single “ejection opening” from Claim 1 from which Claim 2 depends spans across each of the plurality of ejection opening arrays, or something else.  For the purpose of examination, Claim 2 Lines 4-6 will be interpreted to state “wherein each of the plurality of ejection opening arrays has a plurality of ejection openings for ejecting liquid containing ultrafine bubbles generated by the film boiling, wherein the plurality of ejection openings are arranged in a predetermined direction”.
Claim 2 is also indefinite because Lines 9-10 state “wherein a tank for supplying liquid individually to each of the plurality of ejection opening arrays of the liquid ejecting unit is provided” and there is improper antecedent basis for “the liquid ejecting unit” in the claim.  It is not clear if a liquid ejecting unit was intended to be previously claimed or not.  For the purpose of examination, Claim 2 Lines 9-10 will be interpreted as stating “wherein a tank for supplying liquid individually to each of the plurality of ejection opening arrays is provided”.
Claim 22 is indefinite because the claim element “temperature humidity control mechanism” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, however the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Paragraph 0056 of the Specification states “FIG. 11A shows an example in which a temperature humidity control mechanism 80 is provided inside an apparatus 1. Meanwhile, FIG. 11B shows an example in which the apparatus 1 is provided in an environment cell 81 which is equipped with the temperature humidity control mechanism 80. In either case, the liquid ejecting unit 10 and the collection container 30 that collects the liquid ejected from the liquid ejecting unit 10 are placed in an appropriate environment to prevent evaporation from the liquid being ejected from the liquid ejecting unit 10 and from the collection container 30, thereby increasing a collection efficiency of the UFB-containing liquid”.  Figures 11A and 11B show temperature humidity control mechanism 80 as a block with unclear structure, thus the examiner is uncertain what structure constitutes “temperature humidity control mechanism”.  For the purpose of examination, the limitation “temperature humidity control mechanism” in Claim 22 will be interpreted as any apparatus that is capable of changing temperature and humidity of an environment.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 11-13, 18-19, 22-23, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPUB 2020/0179882 A1 to Kato (“Kato”).
As to Claim 1, Kato discloses an ultrafine bubble-containing liquid manufacturing apparatus (See Fig. 4 and See Paragraphs 0001 and 0003 disclosing that ultrafine bubbles are produced) comprising: 
an ultrafine bubble generating unit (See Annotated Fig. 4) configured to generate ultrafine bubbles by bringing a liquid into film boiling (See Paragraphs 0039-0040), including:
 a thermal energy generating element (See Fig. 4 showing #18 “diaphragm type bubble generation device” which includes #33 “regulator” disclosed in Paragraph 0043.  See Annotated Fig. 5 showing the components of #18.  #18 is equivalent to a resistor and generates thermal energy based on Paragraph 0039 disclosing that gas-liquid mixed fluid boils); 
a flow path for leading the liquid to the thermal energy generating element (See Annotated Fig. 5); 
a driving unit (Fig. 4 #19 “diaphragm pump”, which is equivalent to a controller since it controls fluid) configured to drive the thermal energy generating element and cause film boiling in the liquid led to the thermal energy generating element (See Paragraph 0039 disclosing that gas-liquid mixed fluid boils in #26 of the thermal energy generating element after being sent from #19 as pressure drops, thus it is understood that at least partial film boiling occurs); and 
an ejection opening (See Annotated Fig. 4) for ejecting liquid containing ultrafine bubbles generated by the film boiling (See Paragraph 0040); and 
a collecting unit configured to collect the liquid ejected from the ejection opening (Fig. 4 #21 “water storage tank”, See Paragraph 0040),
wherein an ultrafine bubble is a bubble that is less than 1 µm in size (See Paragraphs 0001 and 0003 disclosing that nanobubbles are produced, nanobubbles are known to be bubbles having a diameter of less than 1 µm, and thus having a radius that is also less than 1 µm, therefore the produced ultrafine bubbles are less than 1 µm in size.  Examiner notes that the term “in size” is being interpreted as applying to a diameter, radius, or circumference of a bubble.).
As to Claim 3, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato further discloses comprising a moving unit (A moving portion of #19 “diaphragm pump” can be considered a moving unit equivalent to a motor) configured to reciprocate the ultrafine bubble generating unit (It is understood that a diaphragm pump is a type of reciprocating pump, thus a moving portion of #19 reciprocates a portion of the ultrafine bubble generating unit),
wherein the driving unit drives the thermal energy generating element in course of moving the ultrafine bubble generating unit by the moving unit (See Paragraphs 0036-0040, the moving unit moves while #19 is operated to drive the ultrafine bubble generating unit).
As to Claim 4, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 3 above, Kato further discloses wherein the driving unit drives the thermal energy generating element in a position where the ultrafine bubble generating unit faces the collecting unit (See Annotated Fig. 4).
As to Claim 11, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato further discloses wherein ejection of liquid from the ejection opening results from movement of liquid to the ejection opening along with growth of bubbles generated by the film boiling (See Paragraphs 0039-0040), on condition that the bubbles come into communication with atmosphere (See Paragraph 0048, outside air from atmosphere is eventually introduced to the generated nanobubbles).	As to Claim 12, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato further discloses wherein the collecting unit is a collection container having an opening facing the ejection opening (See Annotated Fig. 4, the collecting unit is a tank with a container opening facing the ejection opening).
As to Claim 13, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 12 above, Kato further disclsoes wherein the driving unit drives the thermal energy generating unit in a state where the ejection opening of the ultrafine bubble generating unit is immersed in liquid (See Paragraphs 0036-0037 disclosing the driving unit driving the thermal energy generating unit, and See Annotated Fig. 4 where the ejection opening appears to be covered by bubble water containing gas and also has liquid flow within it per Paragraph 0039, thus the ejection opening is immersed in liquid when the driving unit drives the thermal energy generating unit).
As to Claim 18, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato further discloses comprising a unit (See “gas unit” in Annotated Fig. 4) configured to apply, to liquid that has not yet been supplied to the ultrafine bubble generating unit (Paragraph 0035 “water”), a modifier (Paragraph 0035 “CO2”) for modifying the liquid that has not yet been supplied to the ultrafine bubble generating unit (See Paragraph 0035, the gas tank 20 provides CO2 to water at the ultrafine bubble generating unit.  Thus, the modifier modifies the water that has not yet been supplied to the ultrafine bubble generating unit once it is provided to the ultrafine bubble generating unit).
As to Claim 19, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 18 above, Kato further discloses wherein the modifier is a predetermined gas component for being included in ultrafine bubbles generated by film boiling along with driving of the thermal energy generating element, or liquid containing microbubbles containing the predetermined gas component (See Paragraph 0035, the modifier is a predetermined gas component that is CO2, which is included in ultrafine bubbles generated by film boiling along with driving of the thermal energy generating element).
As to Claim 22, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato further discloses comprising a temperature humidity control mechanism (Fig. 4 # 5 “compressor”, which affects humidity and temperature of components by providing compressed air) for controlling a temperature and humidity in an environment (See Annotated Fig. 4) where the ultrafine bubble generating unit and the collecting unit are placed (See Annotated Fig. 4, the compressor is connected to the ultrafine bubble generating unit which is connected to the collecting unit, thus the compressor controls temperature and humidity within the environment that the ultrafine bubble generating unit and the collecting unit are placed). 
As to Claim 23, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato further discloses comprising a unit (See “channel” in Annotated Fig. 4) configured to supply liquid collected by the collecting unit again to the ultrafine bubble generating unit (See Paragraph 0045).
As to Claim 30, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato further discloses wherein the collecting unit is configured to collect the liquid ejected from the ejection opening in a liquid state (See Paragraph 0040) and is configured to be sealed with the liquid collected therein (See Fig. 4).

    PNG
    media_image1.png
    846
    1006
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    753
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17, 24, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of US PGPUB 2016/0220969 A1 to Spears et al. (“Spears”).
As to Claim 2, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato further discloses wherein a tank for supplying liquid to the ejection opening is provided (See Annotated Fig. 4, the collecting unit 21 is a tank that provides water to the ejection opening ).
Regarding Claim 2, Kato does not disclose wherein the ultrafine bubble generating unit comprises a plurality of ejection opening arrays,
wherein each of the plurality of ejection opening arrays has ejection openings comprising the ejection opening, 
wherein the ejection openings are arranged in a predetermined direction, and
wherein the plurality of ejection opening arrays are arranged in a direction crossing the predetermined direction (See Annotated Fig. 4 showing a single ejection opening).
However, Spears discloses an ultrafine bubble-containing liquid manufacturing apparatus (See Fig. 1, See Paragraph 0010 disclosing micro-nanobubbles being produced) comprising:
an ultrafine bubble generating unit configured to generate ultrafine bubbles (See Annotated Fig. 1), including:
	a plurality of ejection opening arrays (See Annotated Fig. 2D, two ejection opening arrays of tubes 100 are provided, each array forming half of a circle.  Merriam Webster defines an array as a regular and imposing grouping or arrangement.),
	wherein each of the plurality of ejection opening arrays has a plurality of ejection openings for ejecting liquid containing ultrafine bubbles (See Paragraph 0051 and Annotated Fig. 2D, each ejection opening is in a tube 100)
	wherein the plurality of ejection openings are arranged in a predetermined direction (See Annotated Fig. 2D, each tube 100 is arranged around a circle),
	wherein the plurality of ejection opening arrays are arranged in a direction crossing the predetermined direction (See Annotated Fig. 2D, each ejection opening array is arranged around the circle),
	wherein a tank (Fig. 1 #78 “new fluid source”) for supplying liquid individually to each of the plurality of ejection opening arrays is provided (See Fig. 1 and Paragraph 0046); and
a collecting unit (Fig. 2E #66 “volume” which is a container) configured to collect the liquid ejected from the ejection openings (See Paragraph 0063), 
wherein an ultrafine bubble is a bubble that is less than 1 μm in size (See Paragraph 0051 disclosing bubbles with diameter less than 1 micron in size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrafine bubble-containing liquid manufacturing apparatus of Kato such that the ultrafine bubble generating unit comprises a plurality of ejection opening arrays,
wherein each of the plurality of ejection opening arrays has a plurality of ejection openings for ejecting liquid containing ultrafine bubbles, 
wherein the plurality of ejection openings are arranged in a predetermined direction, and
wherein the plurality of ejection opening arrays are arranged in a direction crossing the predetermined direction,
as taught by Spears for the purpose of delivering liquid to the collecting unit at a desired flow rate (See Paragraph 0057).
Regarding Claim 17, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato does not disclose further comprising a unit configured to dilute liquid collected by the collecting unit.
However, Spears discloses an ultrafine bubble-containing liquid manufacturing apparatus as noted above, comprising a unit configured to dilute liquid collected by the collecting unit (See Paragraph 0040 disclosing that the collecting unit can be a boom in a body of water, thus the body of water can be considered equivalent to a channel that dilutes the liquid collected by container 68 with wastewater.  Paragraph 0106 discloses dilution occurring).
Furthermore, Kato discloses using the ultrafine bubble-containing liquid manufacturing apparatus to treat wastewater (See Paragraph 0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrafine bubble-containing liquid manufacturing apparatus of Kato to comprise a unit configured to dilute liquid collected by the collecting unit, by having liquid sprayed from nozzle 11 of Kato into the boom in a body of water of Spears, as doing so would yield the predictable result of treating wastewater (See Spears Paragraph 0106).  Making such a modification would result in liquid collected in the collecting unit of Kato being diluted after being dispensed from the collecting unit.
Regarding Claim 24, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato does not disclose further comprising:
a measuring unit configured to measure an amount of liquid collected by the collecting unit and a content of ultrafine bubbles in the liquid collected by the collecting unit; and
at least one of a unit configured to adjust the liquid collected by the collecting unit based on a measurement result obtained by the measuring unit and a unit configured to present the measurement result obtained by the measuring unit to a user.
However, Spears discloses an ultrafine bubble-containing liquid manufacturing apparatus as noted above, comprising a measuring unit configured to measure content of ultrafine bubbles in the liquid collected by the collecting unit (See Fig. 4 and Paragraph 0068, light source 146 can be used to determine the content of ultrafine bubbles in liquid collected by the collecting unit using a laser).  Furthermore, Spears discloses another measuring unit configured to measure an amount of liquid collected by a collecting unit and configured to present the measurement result obtained by the measuring unit to a user (See Paragraph 0075 discloses weighing a collecting unit, which is understood can be done with a scale having a display for presenting a weight measurement result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrafine bubble-containing liquid manufacturing apparatus of Kato to comprise a measuring unit configured to measure an amount of liquid collected by the collecting unit and a content of ultrafine bubbles in the liquid collected by the collecting unit; and
a unit configured to present the measurement result obtained by the measuring unit to a user,
as taught by Spears by utilizing a scale in combination with a laser, as doing so would yield the predictable result of determining an average bubble size in a known quantity of liquid (See Paragraph 0068).
As to Claim 28, Kato discloses an ultrafine bubble-containing liquid manufacturing apparatus (See Fig. 4 and See Paragraphs 0001 and 0003 disclosing that ultrafine bubbles are produced) comprising: 
an ultrafine bubble generating unit (See Annotated Fig. 4) configured to generate ultrafine bubbles by bringing a liquid into film boiling (See Paragraphs 0039-0040), including:
 a thermal energy generating element (See Fig. 4 showing #18 “diaphragm type bubble generation device” which includes #33 “regulator” disclosed in Paragraph 0043.  See Annotated Fig. 5 showing the components of #18.  #18 is equivalent to a resistor and generates thermal energy based on Paragraph 0039 disclosing that gas-liquid mixed fluid boils); 
a flow path for leading the liquid to the thermal energy generating element (See Annotated Fig. 5); 
a driving unit (Fig. 4 #19 “diaphragm pump”, which is equivalent to a controller since it controls fluid) configured to drive the thermal energy generating element to heat a surface of the thermal energy generating element and produce bubbles on the surface of the thermal energy generating element (See Paragraph 0039 disclosing that gas-liquid mixed fluid boils in #26 of the thermal energy generating element after being sent from #19.  Thus, #26 is understood to be heated on an interior surface and have bubbles form on an interior surface of #26); and 
an ejection opening (See Annotated Fig. 4) for ejecting liquid containing ultrafine bubbles generated by production of the bubbles by heating the thermal energy generating element (See Paragraph 0040); and 
a collecting unit configured to collect the liquid ejected from the ejection opening (Fig. 4 #21 “water storage tank”, See Paragraph 0040),
wherein an ultrafine bubble is a bubble that is less than 1 µm in size (See Paragraphs 0001 and 0003 disclosing that nanobubbles are produced, nanobubbles are known to be bubbles having a diameter of less than 1 µm, and thus having a radius that is also less than 1 µm, therefore the produced ultrafine bubbles are less than 1 µm in size.  Examiner notes that the term “in size” is interpreted as applying to a diameter, radius, or circumference of a bubble.).
Regarding Claim 28, Kato does not disclose wherein a surface of the thermal energy generating element is heated to a temperature of 300°C or higher (See Paragraphs 0039-0040, boiling is disclosed, but a specific temperature is not disclosed).
However, Spears discloses an ultrafine bubble-containing liquid manufacturing apparatus as noted above, wherein a temperature of liquid containing bubbles affects bubble size and Reynolds number (See Paragraph 0066).
Thus, a temperature that a surface of the thermal energy generating element is heated to is a result effective variable, wherein the temperature that the thermal energy generating element is heated to would affect temperature of liquid containing bubbles and thus would affect bubble size and Reynolds number of the liquid containing bubbles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrafine bubble-containing liquid manufacturing apparatus of Kato such that the thermal energy generating element is heated to a temperature of 300°C or higher, as doing so would yield the predictable result of having the liquid contain bubbles of a desired size and having the liquid flow with a desired Reynolds number (See Spears Paragraph 0066).
As to Claim 31, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato in view of Spears as applied to Claim 28 above, Kato further discloses wherein the collecting unit is configured to collect the liquid ejected from the ejection opening in a liquid state (See Paragraph 0040) and is configured to be sealed with the liquid collected therein (See Fig. 4).

    PNG
    media_image3.png
    689
    927
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    536
    1015
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato. 
Regarding Claim 8, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato does not specifically disclose wherein to maintain a temperature of the ultrafine bubble generating unit within a predetermined range, the driving unit alternately repeats a period in which the thermal energy generating element is driven at a predetermined frequency and a period in which the thermal energy generating element is not driven (Kato does not specifically disclose alternating between driving the thermal energy generating element and not driving it).
However, Kato does disclose wherein the driving unit comprises a diaphragm pump, and diaphragm pumps are known to operate at a predetermined frequency.  Furthermore, Kato discloses driving the thermal energy generating element resulting in boiling of liquid, thus a known range of temperatures of the ultrafine bubble generating unit can be established.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a temperature of the ultrafine bubble generating unit within a predetermined range by having the driving unit alternately repeat a period in which the thermal energy generating element is driven at a predetermined frequency and a period in which the thermal energy generating element is not driven, as doing so would yield the predictable result of generating ultrafine bubbles in multiple phases over a time period (See Paragraphs 0036-0040 disclosing the generation of ultrafine bubbles in a single phase).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of JP-2016112477-A.
Regarding Claim 21, in reference to the ultrafine bubble-containing liquid manufacturing apparatus of Kato as applied to Claim 1 above, Kato does not disclose further comprising a filter in at least one of a position upstream of the ultrafine bubble generating unit and a position between the ultrafine bubble generating unit and the collecting unit are placed.
However, JP-2016112477-A discloses a bubble containing liquid manufacturing apparatus comprising a bubble generating unit (See Annotated Fig. 1 and Machine translation of description Paragraph 0011 disclosing that pump 12 generates bubbles in liquid), a collecting unit (Fig. 1 #2 “storage tank) configured to collect liquid ejected from an ejection opening (See Annotated Fig. 1, the ejection opening is an outlet of #14 “second valve”.  See Machine Translation of Description Paragraph 0015), and a filter (Fig. 1 #15 “porous filter”) at a position between the ultrafine bubble generating unit and the collecting unit (See Annotated Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrafine bubble-containing liquid manufacturing apparatus of Kato such that it comprises a filter at a position between the ultrafine bubble generating unit and the collecting unit, as taught by JP-2016112477-A, for the purpose of preventing large bubbles from being brought into the collecting unit (See Machine Translation of Description Paragraph 0013).

    PNG
    media_image5.png
    682
    1019
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered.
Applicant’s arguments with respect to claims 1 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding terms that are interpreted under 35 U.S.C. 112(f), applicant argues that the terms are akin to those exemplified in MPEP 2181.I.A as “structural terms that have been found not to invoke” 35 U.S.C. 112(f) such as “circuit, detent mechanism, digital detector, reciprocating member, connector assembly, perforation, sealing connected joints, and eyeglass hanger member” rather than ones that may be non-structural generic placeholders such as “mechanism for, module for, device for, unit for, component for, element for, member for, apparatus for, machine for, or system for”.  This argument is not found persuasive because the terms interpreted under 35 U.S.C. 112(f) above are not structural terms and all contain non-structural generic placeholders such as “unit” and “element”, which are nonce terms that are all coupled with functional language such as “configured to adjust” and “configured to dilute” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Furthermore, none of the terms being interpreted under 35 U.S.C. 112(f) contain structural terms such as “circuit, detent mechanism, digital detector, reciprocating member, connector assembly, perforation, sealing connected joints, and eyeglass hanger member”. See MPEP 2181.I.B.
Regarding Claim 22, applicant argues that that the term “temperature humidity control mechanism” does not trigger interpretation under 35 U.S.C. 112(f) because “persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function” and that the temperature humidity control mechanism is clearly associated with an act of controlling temperature and humidity.  This argument is not found persuasive because the term “temperature humidity control mechanism” being interpreted under 35 U.S.C. 112(f) is not a definitive structural term and contains the non-structural generic placeholder “mechanism”, which is a nonce term that is coupled with functional language “temperature humidity control” without reciting sufficient structure to perform the function of controlling temperature and humidity, and the generic placeholder is not preceded by a structural modifier.  See MPEP 2181.I.B. Furthermore, the claims, specification, and drawings do not disclose any structure for the claimed “humidity temperature control mechanism”.  Additionally, an explicit definition is not provided for the term “humidity temperature control mechanism” in the specification, and a definition for the term “humidity temperature control mechanism” is not available in Merriam Webster, Oxford, or Cambridge dictionaries.  See MPEP 2181.I.C.  It is not clear what structure applies to the claimed “humidity control mechanism”, and if the claimed “humidity temperature control mechanism” is an electronic controller or something else, thus Claim 22 remains rejected under 35 U.S.C. 112(b) for being indefinite.  See MPEP 2181.III.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
September 29, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 30, 2022